DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
Examiner withdraws the drawing objection based upon Applicant’s submission of the required new figures.

Specification
Examiner withdraws the specification objection based upon Applicant’s submission of the require amendments to the specification.
	
Claim Objections
Examiner withdraws the claim objections based upon Applicant’s amendments to claims 1, 7, and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindert et al. (US 2005/0224800 A1) (“Lindert”), in view of Anderson et al. (US 7,692,254 B2) (“Anderson”), in view of 1) Wikipedia, https://en.wikipedia.org/wiki/Back_end_of_line#/media/File:Cmos-chip_structure_in_2000s_(en).svg (“Wiki”), and/or 2) Lee (US 7,179,713 B2) (“Lee”). 
Regarding claims 1, and 7, Lindert teaches in at least figure 3I, and Examiner figure 2 below:


    PNG
    media_image1.png
    592
    730
    media_image1.png
    Greyscale

a semiconductor substrate (300) having a first semiconductor fin (left 308/318) and a second semiconductor fin (right 308/318) protruding therefrom (308/318 so protrude from 300); 
a trench isolation layer (312) on the semiconductor substrate (300) around a lower portion of the first semiconductor fin (left 308) and around a lower portion of the second semiconductor fin (right 308), 
wherein an upper portion of the first semiconductor fin (left 318) and an upper portion of the second semiconductor fin (right 318) extend above the trench isolation layer (312); 
a gate structure (330/328) over the upper portion of the first semiconductor fin (left 308/318) and over the upper portion of the second semiconductor fin (right 308/318), 
the gate structure (330/328) having a first side and a second side (330/328 has a first and second side); 
a first epitaxial layer (left 340) on the upper portion of the first semiconductor fin (left 308/318) at the first side of the gate structure (left side of 330); 
a second epitaxial layer (right 340) on the upper portion of the second semiconductor fin (right 308/318) at the first side of the gate structure (right side of 330), 
the second epitaxial layer (right 322/340) discontinuous from the first epitaxial layer (left 322/340).

Lindert does not teach a source/drain contact, or…
a contact metal over the first epitaxial layer and over the second epitaxial layer, 
the contact metal between the first and second epitaxial layers, 
the contact metal on a first portion of the trench isolation layer between the first and second epitaxial layers, and
the contact metal having an uppermost surface and
a dielectric spacer between the contact metal and the gate structure,
the dielectric spacer having an uppermost surface at a same level as the uppermost surface of the contact metal.

Anderson teaches at least in figure 3:
A source drain contact (360a), or …
a contact metal (360a) over the first epitaxial layer (Anderson left 320; Lindert right 340) and over the second epitaxial layer (Anderson right 320; Lindert right 340), 
the contact metal (360a) between the first (left 320 Anderson left 320; Lindert right 340) and second epitaxial layers (Anderson right 320; Lindert right 340),
the contact metal (360a) having an uppermost surface (360a has a top surface) and
a dielectric spacer (element 380) between the contact metal (360a) and the gate structure (Anderson 370, and 360a above 370; Lindert 330/328).
It would have been obvious to one of ordinary skill in the art to a contact metal, aka a source/drain contact, to the device of Lindert in order to form a source/contact to the finfet of Lindert. This is commonly done in the art because a transistor needs electrical contact to the source and drain in order to function, and the metal, or contact, provides said electrical contact.

The combination of Lindert and Anderson teach:
the contact metal (Anderson 360a) on a first portion of the trench isolation layer (Lindert 312 between 308/318) between the first (Lindert left 322/340; Anderson left 320) and second epitaxial layers (Lindert right 322/340; Anderson 320).

Anderson and Lindert do not teach:
the dielectric spacer having an uppermost surface at a same level as the uppermost surface of the contact metal.

Anderson teaches:
The dielectric spacers top surface (top of 380) is higher than then top surface of the contact metal (360a).

Tertiary reference #1: Wiki
However, it would have been obvious to one of ordinary skill in the art to raise the top surface of the contact metal 360a to be planar with the top surface of the dielectric spacer, and by extension the top surface of the gate, or to lower the top surface of the dielectric spacer to be level with the top surface of the contact metal could be . This is because by having all the elements with a planar top surface one of ordinary skill in the art would be able to add more metal layers and interconnect a plurality of transistors, and other devices, easier. This can be seen in Examiner’s figure 1 below.

    PNG
    media_image2.png
    373
    825
    media_image2.png
    Greyscale

	Therefore, while Anderson and Lindert do not teach the above limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date to extend the contact metal such that the upper surface of the contact metal is coplanar with the upper surface of the dielectric spacer. It would have been obvious as this would allow for easier integration into the back end of line metallization layers by making all the via connections between the device layer and the metal layers easier as the vias (Cu1) would be uniform in depth.
Tertiary reference #2: Lee
However, it would have been obvious to one of ordinary skill in the art to raise the top surface of the contact metal 360a to be planar with the top surface of the dielectric spacer, and by extension the top surface of the gate, or to lower the top surface of the dielectric spacer to be level with the top surface of the contact metal could be . This is because by having all the elements with a planar top surface one of ordinary skill in the art would be able to add more metal layers and interconnect a plurality of transistors, and other devices, easier. This can be seen in Lee figure 6. Where in Lee figure 6 the gate sidewall spacers 80 are level with the contact metal 110. It would have been obvious to one of ordinary skill in the art to make these elements level in order to facilitate processing of the device using standard planarization techniques such as can be seen in Wiki above. 
, 
Regarding claims 2, and 8, The combination of Lindert and Anderson teach:
wherein the contact metal (Anderson 360a) is directly on the first epitaxial layer (Lindert left 322/340; Anderson left 320) and directly on the second epitaxial layer (Lindert right 322/340; Anderson 320).
Regarding claims 3, and 9, The combination of Lindert and Anderson teach:
wherein the contact metal (Anderson 360a) extends from the first portion of the trench isolation layer (Lindert 312 between 308/318) to a height above the first (Lindert left 322/340; Anderson left 320) and second epitaxial layers (Lindert right 322/340; Anderson 320) (see Anderson figure 3), and 
wherein the contact metal  (Anderson 360a) completely fills a gap between the first (Lindert left 322/340; Anderson left 320) and second epitaxial layers (Lindert right 322/340; Anderson 320) (the combination would result in Anderson 360a completely filing the space between Lindert 322/340s).
Regarding claims 4, and 10, Lindert teaches in at least figure 3I:
wherein the first (left 308/318) and second semiconductor fins (right 308/318) comprise silicon (¶ 0027, where 308, which is formed from 300, can be Si), and
 wherein the first (left 322/340) and second epitaxial layers (right 322/340) comprise silicon and germanium (¶ 0038, where 322 can be SiGe).
Regarding claims 5, and 11, Lindert teaches in at least figure 3I:
Claims 5 and 11 are a duplication of parts under MPEP 2144.04(VI)(B). This is because Applicant in claims 1-4, and 12-10 have claimed the source, or drain, side of the transistor. Here Applicant is claiming the other half of the drain, or source, side of the transistor. It is well-known, common, and conventional in the art that a transistor’s source, or drain, is mirrored on the on either side of the gate. Thus, a transistor has symmetry. As can be seen in figure 3I of Lindert there is symmetry in Linder’s transistor. Therefore, claims 5, and 11 are obvious as a duplication of parts, where Applicant is duplicating the source, or drain, to form the drain, or source.
Regarding claims 6, and 12, The combination of Lindert and Anderson teach:Claims 6 and 12 are obvious for the same reasons as claims 5 and 11 above.

Claims 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Lindert, in view of Anderson, in view of Wiki, and/or in view of Lee, in view of J. M. Hughes, "Arduino: A Technical Reference: Chapter 1: The Arduino Family", May 2016 (“Hughes”).
Examiner note: Examiner is using the Hughes reference to show that device such as the Arduino Uno R3, and others, were known before the prior art date of the current application.
Regarding claim 13,
The only difference between claims 1, 7, and 13, is that claim 13 claims a “board” and the device of claim 1 is coupled to the board. 
Hughes teaches a plurality of chips, including a microprocessor, on a board. It would have been obvious to incorporate the transistor of Anderson and Lindert into the chips of Hughes because by using finfets would could make the chips smaller, and reduce the off-current of the device as finfets are better able to turn off the channel at smaller device sizes.
Regarding claims 14-20,
Claims 14-20 would have been obvious in view of the Arduino Uno R3, and previous devices. This is because 1) it is obvious that the Arduino would have memory to store instructions and/or data, 2) they are able to accept addon boards such as a camera, wifi, batteries, and can be turned into a set-top box. As Applicant is probably aware these, and other microcontrollers like them are, were, and still are, very popular in the maker community because 1) they are cheap, 2) readily available, 3) easy to program, and 4) allow for customization. 

Response to Arguments
Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach the dielectric spacer has an uppermost surface at the same level as the uppermost surface of the contact metal. Applicant asserts that this is because Wiki teaches the gate spacer is below the uppermost surface of the contact metal. 
This argument is unpersuasive. The rejection was that it was obvious in view of Anderson to make the gate spacer the same height as the contact metal, or vice-versa. The rational was to have all the elements at the same height in order to planarize them. One would want to planarize the elements at the same height in order to facilitate forming metal layers (interconnect structures) on top of the device. Wiki was used being to show these metal layers.
Additionally, or alternatively, Examiner has added the Lee reference. To show that one would make the contact metal and the gate spacer the same height. The rational to do this is the same, or similar, rational to that of Wiki. By making the layers planar, e.g. planarization, it facilitates forming the metal layers, interconnect structures, on top of the device in order to facilitate connecting the device to other circuits both internal and external to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822